Title: To Thomas Jefferson from DeWitt Clinton, 29 March 1802
From: Clinton, DeWitt
To: Jefferson, Thomas


            Sir
              29 March 1802
            Genl. Stevens a Citizen of the State of New York intending to make an application to you on business in which he is interested and which he informs me will come before you officially, I take the liberty at his request of informing you that his standing in New York is respectable, and his character fair: Any justice to which he is entitled will I am certain be dispensed—More he ought not to expect and I am persuaded does not.
            I have the honor to be With the most respectful attachment Your most obedt servt.
            Dewitt Clinton
          